OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—97.9% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 178,292 $ AEROSPACE & DEFENSE—4.4% Honeywell International, Inc. + 1,799,000 209,277,670 Lockheed Martin Corp. 94,855 23,972,704 TransDigm Group, Inc.* 21,000 5,869,920 AIRLINES—0.7% Delta Air Lines, Inc. 86,300 3,344,125 Southwest Airlines Co. 792,200 29,319,322 Spirit Airlines, Inc.* 96,600 4,129,650 ALTERNATIVE CARRIERS—0.8% Level 3 Communications, Inc.* 322,200 16,303,320 Zayo Group Holdings, Inc.* 895,100 25,331,330 APPAREL ACCESSORIES & LUXURY GOODS—0.9% Hanesbrands, Inc. 687,300 18,323,418 PVH Corp. 173,035 17,486,917 Under Armour, Inc., Cl. A* 319,700 12,615,362 APPAREL RETAIL—0.3% The TJX Cos., Inc. 221,498 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 500,500 48,978,930 salesforce.com, Inc.* 836,621 68,435,598 AUTO PARTS & EQUIPMENT—1.5% Delphi Automotive PLC. 800,373 54,281,297 Lear Corp. 126,600 14,362,770 WABCO Holdings, Inc.* 117,797 11,811,505 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 57,007 BIOTECHNOLOGY—5.1% ACADIA Pharmaceuticals, Inc.* 498,261 18,455,587 Alexion Pharmaceuticals, Inc.* 120,400 15,483,440 Biogen, Inc.* + 176,080 51,050,874 BioMarin Pharmaceutical, Inc.* 438,094 43,555,306 Celgene Corp.* 592,700 66,495,013 Gilead Sciences, Inc. 329,647 26,197,047 Incyte Corp.* 110,900 10,004,289 Vertex Pharmaceuticals, Inc.* + 499,728 48,473,616 BREWERS—1.5% Molson Coors Brewing Co., Cl. B 823,900 BROADCASTING—1.5% CBS Corp., Cl. B 1,564,600 - 3 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—0.2% Fortune Brands Home & Security, Inc. 136,240 $ CABLE & SATELLITE—2.1% Comcast Corporation, Cl. A 1,680,755 CASINOS & GAMING—0.2% Red Rock Resorts, Inc., Cl. A* 592,860 COMMUNICATIONS EQUIPMENT—0.5% Palo Alto Networks, Inc.* 219,300 DATA PROCESSING & OUTSOURCED SERVICES—3.6% Sabre Corp. 611,500 17,825,225 Visa, Inc., Cl. A + 2,276,081 177,648,122 DRUG RETAIL—0.5% CVS Caremark Corp. 289,481 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Eaton Corp., PLC. 271,300 ENVIRONMENTAL & FACILITIES SERVICES—0.5% Stericycle, Inc.* 308,700 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 100,800 FOOD DISTRIBUTORS—0.2% US Foods Holding Corp.* 493,600 GENERAL MERCHANDISE STORES—0.6% Dollar General Corp. 134,164 12,710,697 Dollar Tree, Inc.* 231,800 22,320,022 HEALTH CARE EQUIPMENT—3.3% Boston Scientific Corp.* 1,256,500 30,507,820 DexCom, Inc.* 458,233 42,262,830 Edwards Lifesciences Corp.* 412,200 47,205,144 Medtronic PLC. 385,300 33,763,839 STERIS PLC. 267,122 18,952,306 Stryker Corp. 93,400 10,860,552 HEALTH CARE FACILITIES—1.7% Amsurg Corp.* 408,816 30,665,288 HCA Holdings, Inc.* 447,451 34,511,896 Universal Health Services, Inc., Cl. B 200,400 25,957,812 HOME ENTERTAINMENT SOFTWARE—1.5% Activision Blizzard, Inc. 927,900 37,264,464 Electronic Arts, Inc.* 583,658 44,544,779 HOME IMPROVEMENT RETAIL—1.4% Lowe's Companies, Inc. 72,400 5,957,072 The Home Depot, Inc. 526,158 72,736,082 HOTELS RESORTS & CRUISE LINES—0.6% Norwegian Cruise Line Holdings Ltd.* 696,258 29,660,591 - 4 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Royal Caribbean Cruises Ltd. 44,000 $ 3,187,360 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 1,838,790 HYPERMARKETS & SUPER CENTERS—0.7% Costco Wholesale Corp. 230,400 INDUSTRIAL CONGLOMERATES—0.4% 3M Co. 17,500 3,121,300 General Electric Co. 606,722 18,893,323 INDUSTRIAL GASES—0.2% Air Products & Chemicals, Inc. 77,400 INTEGRATED OIL & GAS—0.3% TOTAL SA# 300,300 INTEGRATED TELECOMMUNICATION SERVICES—0.9% AT&T, Inc. 697,400 30,190,446 Verizon Communications, Inc. 374,100 20,728,881 INTERNET RETAIL—5.0% Amazon.com, Inc.* 360,853 273,818,865 NetFlix, Inc.* 25,280 2,306,800 INTERNET SOFTWARE & SERVICES—14.9% Alibaba Group Holding Ltd.#* 459,400 37,891,312 Alphabet, Inc., Cl. C* + 529,152 406,806,766 comScore, Inc.* 543,790 14,111,351 Facebook, Inc., Cl. A* + 2,069,618 256,508,455 LinkedIn Corp., Cl. A* 93,600 18,039,528 Palantir Technologies, Inc., Cl. A* ,@ 348,292 3,831,212 Stamps.com, Inc.* 247,245 18,742,407 Yahoo! Inc.* 1,582,395 60,431,665 INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 1,001,459 28,771,917 The Goldman Sachs Group, Inc. 70,600 11,211,986 LEISURE PRODUCTS—0.5% Coach, Inc. 576,500 LIFE SCIENCES TOOLS & SERVICES—1.9% Thermo Fisher Scientific, Inc. + 651,414 MANAGED HEALTH CARE—2.9% Aetna, Inc. 83,777 9,651,948 Centene Corp.* 295,200 20,826,360 Humana, Inc. 41,000 7,074,550 UnitedHealth Group, Inc. 864,424 123,785,517 METAL & GLASS CONTAINERS—0.2% Ball Corp. 152,100 - 5 - THE ALGER FUNDS II |ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—0.3% Time Warner, Inc. 186,400 $ OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 540,630 23,603,906 Weatherford International PLC.* 1,333,100 7,572,008 OIL & GAS EXPLORATION & PRODUCTION—1.3% Anadarko Petroleum Corp. 545,700 29,757,021 EOG Resources, Inc. 345,200 28,202,840 Pioneer Natural Resources Co. 85,207 13,852,102 PACKAGED FOODS & MEATS—0.8% Pinnacle Foods, Inc. 363,300 18,241,293 The Kraft Heinz Co. 114,657 9,905,218 The WhiteWave Foods Co.* 254,800 14,138,852 PHARMACEUTICALS—5.4% Allergan PLC.* + 685,166 173,312,740 Bristol-Myers Squibb Co. + 1,262,025 94,412,090 Eli Lilly & Co. 359,117 29,767,208 RAILROADS—0.3% Union Pacific Corp. 173,547 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 300,900 RESTAURANTS—0.5% McDonald's Corp. 37,222 4,379,168 Starbucks Corp. + 404,060 23,455,683 SECURITY & ALARM SERVICES—0.4% Tyco International PLC. 538,905 SEMICONDUCTOR EQUIPMENT—0.7% ASML Holding NV# 325,379 SEMICONDUCTORS—3.7% Broadcom Ltd. 708,920 114,830,862 Microsemi Corp.* 533,131 20,792,109 NXP Semiconductors NV* 625,740 52,618,477 Skyworks Solutions, Inc. 232,625 15,357,902 SOFT DRINKS—2.0% Monster Beverage Corp.* 61,905 9,943,800 PepsiCo, Inc. + 924,715 100,719,958 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 685,000 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 100,601 SPECIALTY CHEMICALS—0.2% The Sherwin-Williams Co. 44,600 - 6 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—0.5% Dick's Sporting Goods, Inc. 121,800 $ 6,247,122 Signet Jewelers Ltd. 238,198 20,939,986 SYSTEMS SOFTWARE—5.5% Microsoft Corp. + 4,212,075 238,740,411 Red Hat, Inc.* 186,600 14,049,114 ServiceNow, Inc.* 609,800 45,686,216 TubeMogul, Inc.* 368,953 4,135,963 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.9% Apple, Inc. + 2,464,695 256,845,866 Western Digital Corp. 243,700 11,578,187 TOBACCO—1.9% Altria Group, Inc. 828,100 56,062,370 Philip Morris International, Inc. 488,800 49,007,088 TRADING COMPANIES & DISTRIBUTORS—0.7% HD Supply Holdings, Inc.* 994,071 TRUCKING—0.2% Old Dominion Freight Line, Inc.* 126,500 TOTAL COMMON STOCKS (Cost $4,659,553,224) PREFERRED STOCKS—0.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 491,977 Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 1,205,005 BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 15,624,818 Palantir Technologies, Inc., Cl. D* ,@ 185,062 2,035,682 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 171,099 TOTAL PREFERRED STOCKS (Cost $32,736,484) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 1,400,491 (Cost $44,592,358) REAL ESTATE INVESTMENT TRUST—1.7% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 1,047,704 RESIDENTIAL—0.2% American Campus Communities, Inc. 247,900 - 7 - THE ALGER FUNDS II |ALGER SPECTRA FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—0.9% Crown Castle International Corp. 527,600 $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $85,584,792) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,825,181,969) (b) 101.1 % Liabilities in Excess of Other Assets (1.1 )% ) NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. + All or a portion of this security is held as collateral for securities sold short. # American Depositary Receipts. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,921,473,945, amounted to $618,139,748 which consisted of aggregate gross unrealized appreciation of $785,967,938 and aggregate gross unrealized depreciation of $167,828,190. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 45,153,202 0.83 % See Notes to Financial Statements - 8 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—-2.3% SHARES VALUE AIR FREIGHT & LOGISTICS—-0.1% Expeditors International of Washington, Inc. (116,600 ) $ ) ASSET MANAGEMENT & CUSTODY BANKS—-0.2% Ameriprise Financial, Inc. (33,900 ) (3,248,976 ) T. Rowe Price Group, Inc. (43,600 ) (3,082,084 ) ) AUTO PARTS & EQUIPMENT—-0.2% Gentex Corp. (625,000 ) ) BROADCASTING—-0.1% Scripps Networks Interactive, Inc., Cl. A (83,700 ) ) CASINOS & GAMING—-0.3% Wynn Resorts Ltd. (193,000 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.3% Automatic Data Processing, Inc. (167,970 ) ) INDUSTRIAL MACHINERY—-0.3% Nordson Corp. (160,600 ) ) INTEGRATED OIL & GAS—-0.6% Exxon Mobil Corp. (378,900 ) ) RESTAURANTS—-0.1% Restaurant Brands International, Inc. (125,600 ) ) SEMICONDUCTORS—0.0% Synaptics, Inc.* (42,062 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.1% WW Grainger, Inc. (35,700 ) ) TOTAL COMMON STOCKS (Proceeds$122,582,019) $ ) Total (Proceeds $122,582,019) $ ) * Non-income producing security. See Notes to Financial Statements - 9 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—96.9% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 3,619 $ AEROSPACE & DEFENSE—4.0% Hexcel Corp. 21,135 912,398 Honeywell International, Inc. 15,680 1,824,054 AGRICULTURAL & FARM MACHINERY—0.5% Lindsay Corp. 4,765 AIR FREIGHT & LOGISTICS—2.6% FedEx Corp. 5,395 873,451 United Parcel Service, Inc., Cl. B 8,430 911,283 APPLICATION SOFTWARE—1.3% SAP SE# 10,185 AUTO PARTS & EQUIPMENT—2.8% BorgWarner, Inc. 15,730 521,921 Delphi Automotive PLC. 6,275 425,571 Johnson Controls, Inc. 20,870 958,350 AUTOMOBILE MANUFACTURERS—2.2% Tesla Motors, Inc.* 6,520 COMMODITY CHEMICALS—0.6% Calgon Carbon Corp. 28,985 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 26,965 CONSTRUCTION & ENGINEERING—0.8% AECOM* 14,585 CONSUMER ELECTRONICS—1.0% Harman International Industries, Inc. 8,355 CONSUMER FINANCE—0.5% Synchrony Financial 12,715 DATA PROCESSING & OUTSOURCED SERVICES—3.0% Alliance Data Systems Corp.* 2,650 613,793 Visa, Inc., Cl. A 17,990 1,404,119 DISTRIBUTORS—2.2% LKQ Corp.* 44,600 DRUG RETAIL—1.7% CVS Caremark Corp. 12,290 ELECTRIC UTILITIES—2.7% Duke Energy Corp. 8,590 735,218 ITC Holdings Corp. 23,825 1,101,906 ELECTRICAL COMPONENTS & EQUIPMENT—1.1% Acuity Brands, Inc. 1,340 351,656 SolarCity Corp.* 14,935 398,765 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% Itron, Inc.* 12,995 - 10 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ENVIRONMENTAL & FACILITIES SERVICES—5.0% Clean Harbors, Inc.* 9,980 $ 513,172 Covanta Holding Corp. 32,575 521,851 Tetra Tech, Inc. 32,420 1,067,591 Waste Management, Inc. 20,020 1,323,722 FOOTWEAR—2.7% NIKE, Inc., Cl. B 33,085 HEALTH CARE FACILITIES—0.5% HCA Holdings, Inc.* 4,550 HOME IMPROVEMENT RETAIL—4.3% The Home Depot, Inc. 21,450 HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 11,674 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 3,925 INDUSTRIAL CONGLOMERATES—1.4% General Electric Co. 29,717 INDUSTRIAL MACHINERY—3.0% Woodward Governor Co. 16,745 980,252 Xylem, Inc. 22,265 1,064,490 INTEGRATED TELECOMMUNICATION SERVICES—1.7% Verizon Communications, Inc. 20,915 INTERNET RETAIL—4.8% Amazon.com, Inc.* 4,340 INTERNET SOFTWARE & SERVICES—10.1% Alphabet, Inc., Cl. A* 2,185 1,729,078 Alphabet, Inc., Cl. C* 2,191 1,684,419 eBay, Inc.* 14,945 465,686 Facebook, Inc., Cl. A* 24,255 3,006,165 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 20,225 LIFE & HEALTH INSURANCE—0.9% Lincoln National Corp. 14,780 MANAGED HEALTH CARE—2.6% Aetna, Inc. 10,210 1,176,294 Humana, Inc. 3,515 606,513 MOVIES & ENTERTAINMENT—2.0% The Walt Disney Co. 14,595 PACKAGED FOODS & MEATS—1.6% The WhiteWave Foods Co.* 19,595 PHARMACEUTICALS—7.7% Allergan PLC.* 3,625 916,944 Bristol-Myers Squibb Co. 24,615 1,841,448 Johnson & Johnson 14,270 1,787,032 - 11 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Merck & Co., Inc. 12,320 $ 722,691 RESTAURANTS—2.8% Chipotle Mexican Grill, Inc.* 1,635 693,224 Starbucks Corp. 21,500 1,248,075 SEMICONDUCTORS—3.5% Broadcom Ltd. 2,379 385,351 ChipMOS TECHNOLOGIES Bermuda Ltd. 19,070 331,055 First Solar, Inc.* 19,105 891,821 Intel Corp. 22,085 769,883 SOFT DRINKS—2.5% The Coca-Cola Co. 38,970 SPECIALTY CHEMICALS—1.0% Chemtura Corp.* 23,550 SYSTEMS SOFTWARE—2.2% Microsoft Corp. 27,100 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.9% Apple, Inc. 28,305 2,949,664 EMC Corp. 13,385 378,528 TOTAL COMMON STOCKS (Cost $43,867,101) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 31,215 9,989 Choicestream, Inc., Cl. B* ,@,(a) 69,819 22,342 TOTAL PREFERRED STOCKS (Cost $66,854) Total Investments (Cost $43,933,955) (b) 97.0 % Other Assets in Excess of Liabilities 3.0 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $43,958,100, amounted to $22,359,468 which consisted of aggregate gross unrealized appreciation of $23,891,370 and aggregate gross unrealized depreciation of $1,531,902. - 12 - THE ALGER FUNDS II |ALGER GREEN FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Total $ 33,489 0.05 % See Notes to Financial Statements - 13 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—84.4% SHARES VALUE AEROSPACE & DEFENSE—3.3% Hexcel Corp. 3,372 $ 145,570 TransDigm Group, Inc.* 487 136,126 AIRLINES—1.3% Southwest Airlines Co. 3,075 APPAREL ACCESSORIES & LUXURY GOODS—4.6% Hanesbrands, Inc. 6,338 168,971 PVH Corp. 1,408 142,293 Under Armour, Inc., Cl. A* 1,898 74,895 AUTO PARTS & EQUIPMENT—2.9% Delphi Automotive PLC. 2,112 143,236 WABCO Holdings, Inc.* 991 99,368 BIOTECHNOLOGY—1.9% Vertex Pharmaceuticals, Inc.* 1,685 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.4% Wabtec Corp. 1,762 DATA PROCESSING & OUTSOURCED SERVICES—7.3% Alliance Data Systems Corp.* 592 137,119 MAXIMUS, Inc. 3,181 187,424 Sabre Corp. 7,697 224,368 Vantiv, Inc., CL. A* 1,238 67,805 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Acuity Brands, Inc. 82 ELECTRONIC COMPONENTS—0.7% Dolby Laboratories Inc., Cl. A 1,186 ELECTRONIC EQUIPMENT MANUFACTURERS—2.0% FEI Co. 1,571 ENVIRONMENTAL & FACILITIES SERVICES—1.2% Stericycle, Inc.* 1,127 FOOD DISTRIBUTORS—1.6% Performance Food Group Co.* 5,060 GENERAL MERCHANDISE STORES—2.0% Dollar Tree, Inc.* 1,778 HEALTH CARE EQUIPMENT—2.9% STERIS PLC. 3,455 HEALTH CARE FACILITIES—6.4% Amsurg Corp.* 3,407 255,559 VCA Antech, Inc.* 4,074 290,639 HEALTH CARE TECHNOLOGY—3.1% Medidata Solutions, Inc.* 4,969 HOME IMPROVEMENT RETAIL—1.2% The Home Depot, Inc. 717 - 14 - THE ALGER FUNDS II |ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—2.2% Norwegian Cruise Line Holdings Ltd.* 4,410 $ HOUSEWARES & SPECIALTIES—3.1% Newell Brands, Inc. 4,982 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.4% WageWorks, Inc.* 1,865 INDUSTRIAL MACHINERY—0.7% Colfax Corp.* 1,930 INTERNET SOFTWARE & SERVICES—2.1% Facebook, Inc., Cl. A* 1,419 LEISURE PRODUCTS—1.9% Coach, Inc. 3,683 MANAGED HEALTH CARE—1.6% Centene Corp.* 1,953 PHARMACEUTICALS—1.1% Pacira Pharmaceuticals, Inc.* 2,493 RESEARCH & CONSULTING SERVICES—4.5% CoStar Group, Inc.* 808 167,983 Verisk Analytics, Inc., Cl. A* 2,543 216,867 SECURITY & ALARM SERVICES—2.4% Tyco International PLC. 4,560 SEMICONDUCTORS—4.9% Microsemi Corp.* 6,211 242,229 Skyworks Solutions, Inc. 2,604 171,916 SPECIALIZED CONSUMER SERVICES—1.9% ServiceMaster Global Holdings, Inc.* 4,311 SPECIALTY CHEMICALS—3.4% Axalta Coating Systems Ltd.* 4,957 141,522 Celanese Corp. 708 44,901 The Sherwin-Williams Co. 346 103,707 SPECIALTY STORES—0.6% Signet Jewelers Ltd. 579 SYSTEMS SOFTWARE—4.7% ServiceNow, Inc.* 2,978 223,112 TubeMogul, Inc.* 15,762 176,692 TRADING COMPANIES & DISTRIBUTORS—3.1% HD Supply Holdings, Inc.* 7,281 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 833 TOTAL COMMON STOCKS (Cost $6,828,677) MASTER LIMITED PARTNERSHIP—1.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.3% The Blackstone Group LP. 4,113 (Cost $132,024) - 15 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—5.4% SHARES VALUE MORTGAGE—2.0% Blackstone Mortgage Trust, Inc., Cl. A 5,893 $ SPECIALIZED—3.4% Crown Castle International Corp. 2,943 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $415,121) Total Investments (Cost $7,375,822) (a) 91.1 % Other Assets in Excess of Liabilities 8.9 % NET ASSETS 100.0 % $ * Non-income producing security. (a) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $7,380,707, amounted to $342,233 which consisted of aggregate gross unrealized appreciation of $774,000 and aggregate gross unrealized depreciation of $431,767. See Notes to Financial Statements - 16 - THE ALGER FUNDS II |ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—81.2% SHARES VALUE AEROSPACE & DEFENSE—1.8% Honeywell International, Inc. + 13,390 $ APPAREL ACCESSORIES & LUXURY GOODS—1.6% Hanesbrands, Inc. + 23,785 634,108 Ralph Lauren Corp. + 8,035 788,153 APPLICATION SOFTWARE—1.8% Blackbaud, Inc. 8,395 561,206 Guidewire Software, Inc.* 5,750 353,452 salesforce.com, Inc.* 7,785 636,813 ASSET MANAGEMENT & CUSTODY BANKS—2.7% Affiliated Managers Group, Inc.* + 8,060 1,183,047 WisdomTree Investments, Inc. + 119,000 1,182,860 AUTO PARTS & EQUIPMENT—0.8% Delphi Automotive PLC. + 10,380 BIOTECHNOLOGY—5.1% ACADIA Pharmaceuticals, Inc.* 19,335 716,168 Alexion Pharmaceuticals, Inc.* 7,020 902,772 BioMarin Pharmaceutical, Inc.* 7,595 755,095 Celgene Corp.* 6,395 717,455 Gilead Sciences, Inc. + 5,415 430,330 Incyte Corp.* 5,405 487,585 Vertex Pharmaceuticals, Inc.* + 5,040 488,880 BREWERS—1.2% Molson Coors Brewing Co., Cl. B + 10,460 BROADCASTING—1.3% CBS Corp., Cl. B + 21,200 CABLE & SATELLITE—2.5% Comcast Corporation, Cl. A + 33,403 CONSUMER FINANCE—1.4% LendingClub Corp.* + 263,785 DATA PROCESSING & OUTSOURCED SERVICES—4.0% Euronet Worldwide, Inc.* + 9,555 728,664 Sabre Corp. 17,260 503,129 Visa, Inc., Cl. A + 29,380 2,293,109 ELECTRONIC MANUFACTURING SERVICES—1.1% Trimble Navigation Ltd.* 37,130 GENERAL MERCHANDISE STORES—0.8% Dollar Tree, Inc.* 7,495 HEALTH CARE EQUIPMENT—2.8% Abaxis, Inc. 9,170 453,548 Cantel Medical Corp. 10,035 671,843 DexCom, Inc.* 7,380 680,658 Edwards Lifesciences Corp.* 6,045 692,273 - 17 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—0.4% Universal Health Services, Inc., Cl. B + 2,622 $ HEALTH CARE SUPPLIES—1.0% Endologix, Inc.* 16,070 226,748 Neogen Corp.* 12,475 687,996 HEALTH CARE TECHNOLOGY—1.0% Medidata Solutions, Inc.* 17,395 HOME ENTERTAINMENT SOFTWARE—1.0% Activision Blizzard, Inc. 12,590 505,614 Electronic Arts, Inc.* 5,155 393,430 HOMEBUILDING—0.5% Lennar Corp., Cl. A 9,660 HOTELS RESORTS & CRUISE LINES—0.8% Norwegian Cruise Line Holdings Ltd.* + 16,190 HOUSEWARES & SPECIALTIES—1.1% Newell Brands, Inc. 18,379 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.9% On Assignment, Inc.* 22,340 INTERNET RETAIL—3.8% Amazon.com, Inc.* + 4,460 INTERNET SOFTWARE & SERVICES—11.8% Alibaba Group Holding Ltd.#* 8,270 682,110 Alphabet, Inc., Cl. C* + 3,847 2,957,535 Criteo SA#* 10,110 446,761 Facebook, Inc., Cl. A* + 13,720 1,700,457 GrubHub, Inc.* 40,900 1,550,928 LinkedIn Corp., Cl. A* 2,160 416,297 Match Group, Inc.* 42,075 662,681 Palantir Technologies, Inc., Cl. A* ,@ 6,606 72,666 SPS Commerce, Inc.* 5,449 345,031 Tencent Holdings Ltd. 15,810 381,853 Yahoo! Inc.* + 32,655 1,247,094 INVESTMENT BANKING & BROKERAGE—0.4% Morgan Stanley 12,825 LIFE SCIENCES TOOLS & SERVICES—2.9% Bio-Techne Corp. 9,745 1,095,533 Thermo Fisher Scientific, Inc. + 9,240 1,467,681 MANAGED HEALTH CARE—1.5% UnitedHealth Group, Inc. 9,445 MOVIES & ENTERTAINMENT—0.7% Lions Gate Entertainment Corp. 31,727 OIL & GAS EXPLORATION & PRODUCTION—1.3% Anadarko Petroleum Corp. 11,570 630,912 EOG Resources, Inc. 6,265 511,851 - 18 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—0.2% Amplify Snack Brands, Inc.* 13,975 $ PHARMACEUTICALS—3.0% Allergan PLC.* 5,940 1,502,523 Bristol-Myers Squibb Co. + 15,385 1,150,952 RESEARCH & CONSULTING SERVICES—1.0% Verisk Analytics, Inc., Cl. A* 10,515 RESTAURANTS—3.4% Shake Shack, Inc., Cl. A* + 39,050 1,562,391 Starbucks Corp. 9,525 552,926 Wingstop, Inc. + 34,630 900,380 SEMICONDUCTORS—4.3% Broadcom Ltd. + 7,104 1,150,706 Microsemi Corp.* + 13,975 545,025 NXP Semiconductors NV* + 8,525 716,867 Skyworks Solutions, Inc. 21,295 1,405,896 SOFT DRINKS—2.0% PepsiCo, Inc. + 16,210 SYSTEMS SOFTWARE—4.1% Microsoft Corp. + 34,560 1,958,861 ServiceNow, Inc.* 5,985 448,396 TubeMogul, Inc.* + 110,067 1,233,851 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.3% Apple, Inc. + 27,710 TOBACCO—1.1% Philip Morris International, Inc. + 9,270 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* + 19,805 TOTAL COMMON STOCKS (Cost $65,547,741) PREFERRED STOCKS—0.9% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc.* ,@,(a) 41,418 187,209 Tolero Pharmaceuticals, Inc.* ,@,(a) 106,120 140,079 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 26,941 296,351 Palantir Technologies, Inc., Cl. D* ,@ 3,510 38,610 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 2,964 TOTAL PREFERRED STOCKS (Cost $803,532) - 19 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 $ – (Cost $–) – MASTER LIMITED PARTNERSHIP—1.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. + 45,280 (Cost $1,225,106) REAL ESTATE INVESTMENT TRUST—3.6% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 18,870 RESIDENTIAL—0.5% AvalonBay Communities, Inc. + 2,465 SPECIALIZED—2.5% Crown Castle International Corp. + 12,911 1,252,754 Lamar Advertising Co., Cl. A 13,160 893,038 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,934,247) PURCHASED OPTIONS—0.0% CONTRACTS VALUE PUT OPTIONS—0.0% S&P 500 Index/ Sept./2110 20 35,100 (Cost $52,646) (Cost $52,646) U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED)—28.2% SHARES VALUE (Cost $24,996,042) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $95,718,526) (c) 115.5 % Liabilities in Excess of Other Assets (15.5 )% ) NET ASSETS 100.0 % $ + All or a portion of this security is held as collateral for securities sold short. * Non-income producing security. # American Depositary Receipts. - 20 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Adolor Corp., CPR 10/24/11 $ – % $ – – % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 1,014,090 1.14 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $96,510,642, amounted to $5,737,404 which consisted of aggregate gross unrealized appreciation of $8,299,912 and aggregate gross unrealized depreciation of $2,562,508. See Notes to Financial Statements - 21 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—-24.2% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.3% Deere & Co. (3,360 ) $ ) AIR FREIGHT & LOGISTICS—-0.4% Expeditors International of Washington, Inc. (6,795 ) ) AIRLINES—-0.2% JetBlue Airways Corp.* (10,355 ) ) APPAREL ACCESSORIES & LUXURY GOODS—-0.3% Carter's, Inc. (2,380 ) ) APPAREL RETAIL—-0.2% The Gap, Inc. (8,150 ) ) APPLICATION SOFTWARE—-1.4% Citrix Systems, Inc.* (5,620 ) (500,911 ) Synchronoss Technologies, Inc.* (5,860 ) (218,812 ) Workday, Inc., Cl. A* (6,210 ) (517,541 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.6% Ameriprise Financial, Inc. (2,570 ) (246,309 ) T. Rowe Price Group, Inc. (3,930 ) (277,812 ) ) AUTO PARTS & EQUIPMENT—-0.3% Gentex Corp. (16,020 ) ) BIOTECHNOLOGY—-0.8% Alkermes PLC.* (5,090 ) (253,991 ) Genomic Health, Inc.* (7,605 ) (220,773 ) Seattle Genetics, Inc.* (5,010 ) (240,781 ) ) BROADCASTING—-0.3% Scripps Networks Interactive, Inc., Cl. A (4,314 ) ) BUILDING PRODUCTS—-0.3% Lennox International, Inc. (1,745 ) ) CASINOS & GAMING—-0.7% Wynn Resorts Ltd. (6,125 ) ) COMMUNICATIONS EQUIPMENT—-0.2% Polycom, Inc.* (17,090 ) ) COMPUTER & ELECTRONICS RETAIL—-0.6% Best Buy Co., Inc. (16,345 ) ) CONSUMER FINANCE—-0.3% Capital One Financial Corp. (3,525 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.6% Automatic Data Processing, Inc. (6,400 ) ) DIVERSIFIED BANKS—-0.4% SPDR S&P Regional Banking (7,773 ) ) FOOD RETAIL—-0.2% Whole Foods Market, Inc. (6,615 ) ) GAS UTILITIES—-0.3% National Fuel Gas Co. (5,310 ) ) HEALTH CARE DISTRIBUTORS—-0.3% Patterson Cos., Inc. (4,650 ) ) - 22 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—-1.5% Abbott Laboratories (7,040 ) $ (315,040 ) Globus Medical, Inc., Cl. A* (8,000 ) (183,600 ) Varian Medical Systems, Inc.* (7,971 ) (755,173 ) ) HEALTH CARE FACILITIES—-0.2% Healthsouth Corp. (4,850 ) ) HEALTH CARE SERVICES—-0.4% Express Scripts, Inc.* (4,515 ) ) HEALTH CARE TECHNOLOGY—-0.3% Cerner Corp.* (4,580 ) ) HOTELS RESORTS & CRUISE LINES—-1.3% Ctrip.com International Ltd.#* (3,185 ) (139,089 ) Marriott International, Inc., Cl. A (9,775 ) (700,868 ) Wyndham Worldwide Corporation (3,895 ) (276,623 ) ) HOUSEWARES & SPECIALTIES—-0.3% Tupperware Brands Corp. (3,775 ) ) INDUSTRIAL MACHINERY—-0.2% Nordson Corp. (2,135 ) ) INSURANCE BROKERS—-0.6% Aon PLC. (4,620 ) ) INTEGRATED OIL & GAS—-0.5% Exxon Mobil Corp. (3,120 ) (277,524 ) Statoil ASA# (11,545 ) (183,681 ) ) INTERNET SOFTWARE & SERVICES—-1.1% Cimpress NV* (3,135 ) (297,198 ) Twitter, Inc.* (14,245 ) (237,037 ) VeriSign, Inc.* (2,220 ) (192,274 ) Yelp, Inc.* (7,910 ) (254,465 ) ) IT CONSULTING & OTHER SERVICES—-0.8% Accenture PLC., Cl. A (3,880 ) (437,703 ) Gartner, Inc.* (2,975 ) (298,244 ) ) LEISURE PRODUCTS—-0.4% Hasbro, Inc. (2,625 ) (213,229 ) Polaris Industries, Inc. (1,435 ) (141,706 ) ) MANAGED HEALTH CARE—-0.3% Anthem, Inc. (2,320 ) ) MARKET INDICES—-1.2% iShares Russell 2000 Growth (3,115 ) (453,170 ) Powershares QQQ Trust Series 1 (5,535 ) (637,798 ) ) MOTORCYCLE MANUFACTURERS—-0.2% Harley-Davidson, Inc. (2,740 ) ) - 23 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS REFINING & MARKETING—-0.2% Phillips 66 (2,305 ) $ ) REGIONAL BANKS—-0.8% Cullen/Frost Bankers, Inc. (7,225 ) (490,505 ) Hancock Holding Co. (7,140 ) (206,989 ) ) RESTAURANTS—-1.4% Brinker International, Inc. (6,135 ) (289,204 ) Domino's Pizza, Inc. (1,200 ) (176,760 ) Restaurant Brands International, Inc. (5,305 ) (237,293 ) Texas Roadhouse, Inc. (5,455 ) (257,585 ) Zoe's Kitchen, Inc.* (8,195 ) (291,250 ) ) SEMICONDUCTORS—-1.4% Linear Technology Corp. (9,135 ) (548,009 ) MACOM Technology Solutions Holdings, Inc.* (4,100 ) (161,991 ) Qorvo, Inc.* (2,670 ) (168,824 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (11,460 ) (318,359 ) ) SPECIALTY CHEMICALS—-0.3% The Valspar Corp. (2,615 ) ) SPECIALTY STORES—-0.4% Sally Beauty Holdings, Inc.* (13,535 ) ) SYSTEMS SOFTWARE—-0.8% Check Point Software Technologies Ltd.* (6,900 ) (530,472 ) Oracle Corp. (4,705 ) (193,093 ) ) TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—-0.3% Electronics For Imaging, Inc.* (6,805 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.2% WW Grainger, Inc. (610 ) ) TRUCKING—-0.4% Ryder System, Inc. (5,080 ) ) TOTAL COMMON STOCKS (Proceeds$20,172,708) $ ) REAL ESTATE INVESTMENT TRUST—-0.7% SHARES VALUE OFFICE REITS—-0.4% Boston Properties, Inc. (2,040 ) ) RETAIL REITS—-0.3% Simon Property Group, Inc. (1,255 ) ) TOTAL REAL ESTATE INVESTMENT TRUST (Proceeds$479,619) $ ) Total (Proceeds $20,652,327) $ ) - 24 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2016 (Unaudited) * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements - 25 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—95.9% SHARES VALUE BRAZIL—8.0% BREWERS—0.3% Ambev SA 17,535 $ 101,682 DEPARTMENT STORES—0.9% Lojas Renner SA* 32,700 274,950 DIVERSIFIED BANKS—0.6% Banco Bradesco SA* 23,900 209,067 DIVERSIFIED REAL ESTATE ACTIVITIES—1.3% BR Malls Participacoes SA* 98,833 428,615 INDEPENDENT POWER AND RENEWABLE ENERGY—1.0% AES Tiete Energia SA 58,100 308,237 MANAGED HEALTH CARE—0.6% Qualicorp SA 29,793 197,576 MULTI-LINE INSURANCE—1.2% BB Seguridade Participacoes SA 42,400 394,175 PERSONAL PRODUCTS—1.0% Hypermarcas SA 37,500 317,507 RAILROADS—0.8% Rumo Logistica Operadora Multimodal SA* 134,300 253,517 STEEL—0.3% Gerdau SA* 40,200 96,097 TOTAL BRAZIL (Cost $2,268,872) CAYMAN ISLANDS—4.0% COMMODITY CHEMICALS—0.8% Green Seal Holdings Ltd. 54,000 250,013 EDUCATION SERVICES—0.5% China Maple Leaf Educational Systems Ltd. 204,000 175,061 ELECTRONIC MANUFACTURING SERVICES—0.5% FIH Mobile Ltd. 445,000 151,650 INTERNET RETAIL—0.6% JD.com, Inc.#* 9,545 206,649 MOVIES & ENTERTAINMENT—0.5% IMAX China Holding, Inc.* (a)(b) 29,200 151,006 RESTAURANTS—1.1% Gourmet Master Co., Ltd. 33,000 354,209 TOTAL CAYMAN ISLANDS (Cost $1,163,227) CHILE—1.0% DIVERSIFIED METALS & MINING—0.5% Antofagasta PLC 24,453 161,941 SOFT DRINKS—0.5% Embotelladora Andina SA 43,890 173,643 TOTAL CHILE (Cost $307,677) CHINA—20.1% APPAREL ACCESSORIES & LUXURY GOODS—0.7% Li Ning Co., Ltd.* 432,000 226,207 CONSTRUCTION & ENGINEERING—1.4% China Communications Construction Co., Ltd. 154,206 168,978 - 26 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) CONSTRUCTION & ENGINEERING—(CONT.) China State Construction International Holdings Ltd. 219,568 $ 294,255 CONSTRUCTION MATERIALS—0.7% Anhui Conch Cement Co., Ltd. 89,500 235,477 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Byd Co., Ltd.* 38,000 242,003 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% PAX Global Technology Ltd. 293,145 243,032 HEALTH CARE FACILITIES—0.9% Phoenix Healthcare Group Co., Ltd. 199,913 296,627 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—1.0% Huaneng Renewables Corp., Ltd. 989,760 317,733 INDUSTRIAL CONGLOMERATES—0.9% China Everbright International Ltd. 282,299 305,719 INTEGRATED OIL & GAS—1.1% China Petroleum & Chemical Corp. 499,423 358,165 INTERNET SOFTWARE & SERVICES—6.7% Alibaba Group Holding Ltd.#* 9,208 759,476 Tencent Holdings Ltd. 58,007 1,401,023 LIFE & HEALTH INSURANCE—1.0% Ping An Insurance Group Co., of China Ltd. 65,732 308,480 OIL & GAS EXPLORATION & PRODUCTION—0.9% CNOOC Ltd. 237,000 285,635 REAL ESTATE DEVELOPMENT—1.1% China Overseas Land & Investment Ltd. 103,033 339,855 WIRELESS TELECOMMUNICATION SERVICES—2.2% China Mobile Ltd. 56,230 696,312 TOTAL CHINA (Cost $6,068,271) COLOMBIA—1.6% CONSTRUCTION MATERIALS—0.9% Cementos Argos SA 83,518 287,280 INTEGRATED OIL & GAS—0.7% Ecopetrol SA#* 27,900 238,545 TOTAL COLOMBIA (Cost $549,142) GERMANY—0.6% PAPER PRODUCTS—0.6% Sappi Ltd.#* 40,314 205,076 (Cost $167,290) HONG KONG—1.3% LIFE & HEALTH INSURANCE—1.3% AIA Group Ltd. 68,119 424,318 (Cost $369,513) INDIA—11.4% AUTO PARTS & EQUIPMENT—0.7% Motherson Sumi Systems Ltd.* 46,374 231,864 - 27 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) AUTOMOBILE MANUFACTURERS—0.8% Maruti Suzuki India Ltd.* 3,408 $ 244,396 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Tata Motors Ltd.# 8,590 324,960 CONSTRUCTION MATERIALS—1.0% Shree Cement Ltd.* 1,395 335,747 DIVERSIFIED BANKS—2.8% Axis Bank Ltd. 41,222 339,054 HDFC Bank Ltd. 25,396 553,346 INTERNET RETAIL—0.7% MakeMyTrip Ltd.* 11,455 215,697 OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd.* 19,253 293,819 PHARMACEUTICALS—2.6% Aurobindo Pharma Ltd. 46,354 551,429 Sun Pharmaceutical Industries Ltd. 23,006 287,055 TOBACCO—0.9% ITC Ltd.* 74,221 282,783 TOTAL INDIA (Cost $3,002,336) INDONESIA—3.0% AUTOMOBILE MANUFACTURERS—1.2% Astra International Tbk PT 626,100 370,720 DIVERSIFIED BANKS—0.9% Bank Rakyat Indonesia Persero Tbk., PT 344,069 303,910 HEALTH CARE FACILITIES—0.9% Mitra Keluarga Karyasehat Tbk PT 1,544,600 299,968 TOTAL INDONESIA (Cost $936,386) LUXEMBOURG—1.9% APPLICATION SOFTWARE—1.0% Globant SA* 7,429 313,430 PACKAGED FOODS & MEATS—0.9% Adecoagro SA* 26,200 287,152 TOTAL LUXEMBOURG (Cost $507,192) MALAYSIA—1.3% BROADCASTING—0.6% Astro Malaysia Holdings Bhd 263,800 189,566 CONSTRUCTION & ENGINEERING—0.7% IJM Corp., Bhd 269,000 224,049 TOTAL MALAYSIA (Cost $407,382) MEXICO—4.1% DIVERSIFIED BANKS—1.6% Banregio Grupo Financiero SAB de CV 92,100 518,057 - 28 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MEXICO—(CONT.) DIVERSIFIED REAL ESTATE ACTIVITIES—1.0% Corp Inmobiliaria Vesta SAB de CV 217,981 $ 313,090 RESTAURANTS—0.5% Alsea SAB de CV 46,400 165,845 SPECIALIZED FINANCE—1.0% Unifin Financiera SAB de CV SOFOM ENR 123,756 326,518 TOTAL MEXICO (Cost $1,323,238) PERU—0.6% DIVERSIFIED METALS & MINING—0.6% Cia de Minas Buenaventura SA#* 13,555 198,581 (Cost $165,198) PHILIPPINES—1.3% FOOD RETAIL—0.6% Puregold Price Club, Inc. 183,700 187,111 MULTI-SECTOR HOLDINGS—0.7% Metro Pacific Investments Corp. 1,394,000 222,084 TOTAL PHILIPPINES (Cost $357,310) RUSSIA—2.0% FOOD RETAIL—1.1% X5 Retail Group NV*,(c) 16,301 355,595 INTERNET SOFTWARE & SERVICES—0.9% Yandex NV* 12,752 276,081 TOTAL RUSSIA (Cost $543,780) SOUTH AFRICA—4.1% CABLE & SATELLITE—2.2% Naspers Ltd. 4,607 722,964 DIVERSIFIED BANKS—0.7% Capitec Bank Holdings Ltd.* 4,796 212,719 PHARMACEUTICALS—1.2% Aspen Pharmacare Holdings Ltd. 14,903 402,485 TOTAL SOUTH AFRICA (Cost $1,101,750) SOUTH KOREA—14.9% —0.6% Amorepacific Corp.* 539 187,845 AUTO PARTS & EQUIPMENT—1.2% Mando Corp. 1,691 395,777 BUILDING PRODUCTS—0.8% LG Hausys Ltd. 2,202 250,449 COMMODITY CHEMICALS—0.9% LG Chem Ltd. 1,346 295,268 DIVERSIFIED BANKS—1.0% KB Financial Group, Inc. 10,181 325,398 DIVERSIFIED METALS & MINING—0.5% Korea Zinc Co., Ltd.* 364 167,127 - 29 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) HOUSEHOLD PRODUCTS—0.8% LG Household & Health Care Ltd.* 271 $ 245,699 INDUSTRIAL MACHINERY—0.7% Viatron Technologies, Inc. 9,061 223,135 INTERNET SOFTWARE & SERVICES—0.9% NAVER Corp. 463 295,695 PACKAGED FOODS & MEATS—0.7% CJ CheilJedang Corp. 629 222,963 PROPERTY & CASUALTY INSURANCE—1.1% Hyundai Marine & Fire Insurance Co., Ltd.* 13,303 362,028 SEMICONDUCTOR EQUIPMENT—0.6% Tera Semicon Co., Ltd.* 7,554 186,539 SEMICONDUCTORS—5.1% Samsung Electronics Co., Ltd. 1,176 1,628,771 TOTAL SOUTH KOREA (Cost $4,273,491) SWITZERLAND—1.8% IT CONSULTING & OTHER SERVICES—1.8% Luxoft Holding, Inc.* 9,777 576,061 (Cost $431,087) TAIWAN—9.9% COMPUTER STORAGE & PERIPHERALS—1.2% Primax Electronics Ltd. 267,000 367,809 DIVERSIFIED BANKS—1.1% E.Sun Financial Holding Co., Ltd.* 605,060 339,018 ELECTRONIC EQUIPMENT MANUFACTURERS—1.8% Chroma ATE, Inc.* 134,900 341,345 Egis Technology, Inc.* 41,000 245,731 ENVIRONMENTAL & FACILITIES SERVICES—1.0% Sunny Friend Environmental Technology Co., Ltd. 70,000 334,834 SEMICONDUCTORS—2.7% ASPEED Technology, Inc. 28,079 289,918 eMemory Technology, Inc. 22,000 222,198 Sitronix Technology Corp.* 111,000 370,125 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.0% Ennoconn Corp. 21,000 315,939 TEXTILES—1.1% Eclat Textile Co., Ltd.* 32,000 359,866 TOTAL TAIWAN (Cost $3,052,300) THAILAND—2.0% CONSTRUCTION & ENGINEERING—1.2% Sino-Thai Engineering & Construction PCL* 500,400 375,173 OIL & GAS EXPLORATION & PRODUCTION—0.8% PTT Exploration & Production PCL 108,000 259,185 TOTAL THAILAND (Cost $518,735) - 30 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TURKEY—0.3% DIVERSIFIED BANKS—0.3% Turkiye Garanti Bankasi AS 42,004 $ 103,320 (Cost $127,946) UNITED KINGDOM—0.7% HEALTH CARE FACILITIES—0.7% NMC Health PLC 14,720 215,389 (Cost $231,283) TOTAL COMMON STOCKS (Cost $27,873,406) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 43,241 49,217 (Cost $43,241) Total Investments (Cost $27,916,647) (d) 96.1 % 30,941,688 Other Assets in Excess of Liabilities 3.9 % 1,256,457 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Restricted Security - Investment in security pending registration under the Securities Act of 1933. The investment is deemed to be illiquid and may be sold only to qualified institutional buyers. Security was acquired on October 7, 2010 for a cost of $170,613 and represents 0.5% of the net assets of the Fund. (b) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers.These securities are however deemed to be liquid and represent 0.5% of the net assets of the Portfolio. (c) Global Depositary Receipts. (d) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $28,148,479, amounted to $2,793,209 which consisted of aggregate gross unrealized appreciation of $4,250,758 and aggregate gross unrealized depreciation of $1,457,549. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 49,217 0.15 % See Notes to Financial Statements - 31 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1  General: The Alger Funds II (the Trust) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five fundsAlger Spectra Fund, Alger Green Fund, Alger Analyst Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the Funds or individually, each a Fund). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares, Class Y shares, Class Y-2 shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares, Class Y shares, Class Y-2 shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 32 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s - 33 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include foreign cash U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 996,224,599 $ 996,167,546 — $ 57,053 Consumer Staples 419,481,745 419,481,745 — — Energy 117,432,307 117,432,307 — — Financials 52,277,345 52,277,345 — — Health Care 1,116,703,672 1,116,703,672 — — Industrials 474,583,526 474,583,526 — — Information Technology 2,050,067,144 2,046,235,932 — 3,831,212 Materials 46,444,389 46,444,389 — — Telecommunication Services 92,553,977 92,553,977 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 37,589,178 37,589,178 — — PREFERRED STOCKS Consumer Discretionary 1,696,982 — — 1,696,982 Health Care 18,817,116 — — 18,817,116 Information Technology 17,660,500 — — 17,660,500 TOTAL PREFERRED STOCKS $ — — $ - 34 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 REAL ESTATE INVESTMENT TRUST Financials 94,990,874 94,990,874 — — SPECIAL PURPOSE VEHICLE Financials 3,090,339 — — 3,090,339 TOTAL INVESTMENTS IN SECURITIES $ $ — $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 41,095,410 41,095,410 — — Energy 33,703,155 33,703,155 — — Financials 6,331,060 6,331,060 — — Industrials 27,755,857 27,755,857 — — Information Technology 17,126,052 17,126,052 — — TOTAL COMMON STOCKS $ $ — — Alger Green Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 17,098,472 $ 17,097,314 — $ 1,158 Consumer Staples 5,212,702 5,212,702 — — Financials 1,581,001 1,581,001 — — Health Care 7,401,864 7,401,864 — — Industrials 12,520,006 12,520,006 — — Information Technology 17,523,588 17,523,588 — — Materials 1,951,580 1,061,513 890,067 — Telecommunication Services 1,158,900 1,158,900 — — Utilities 1,837,124 1,837,124 — — TOTAL COMMON STOCKS $ PREFERRED STOCKS Consumer Discretionary 32,331 — — 32,331 TOTAL INVESTMENTS IN SECURITIES $ - 35 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,621,698 $ 1,621,698 — — Consumer Staples 138,846 138,846 — — Health Care 1,447,032 1,447,032 — — Industrials 1,656,953 1,656,953 — — Information Technology 2,001,373 2,001,373 — — Materials 290,130 290,130 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 110,393 110,393 — — REAL ESTATE INVESTMENT TRUST Financials 456,515 456,515 — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 15,341,500 $ 15,341,500 — — Consumer Staples 3,962,880 3,962,880 — — Energy 1,142,763 1,142,763 — — Financials 3,953,056 3,953,056 — — Health Care 15,744,736 15,744,736 — — Industrials 3,996,584 3,996,584 — — Information Technology 27,767,808 27,313,289 381,853 72,666 TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 1,215,315 1,215,315 — — PREFERRED STOCKS Health Care 425,248 — — 425,248 Information Technology 334,961 — — 334,961 TOTAL PREFERRED STOCKS $ — — $ PURCHASED OPTIONS 35,100 35,100 — — REAL ESTATE INVESTMENT TRUST Financials 3,150,838 3,150,838 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 181,215 — — 181,215 U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED) 24,996,042 — 24,996,042 — TOTAL INVESTMENTS IN SECURITIES $ - 36 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 5,670,562 5,670,562 — — Consumer Staples 201,625 201,625 — — Energy 636,523 636,523 — — Financials 2,264,432 2,264,432 — — Health Care 3,341,585 3,341,585 — — Industrials 1,717,175 1,717,175 — — Information Technology 5,957,351 5,957,351 — — Market Indices 1,090,968 1,090,968 — — Materials 278,419 278,419 — — Utilities 300,068 300,068 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 574,880 574,880 — — TOTAL SECURITIES SOLD SHORT $ $ — — Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS $ 187,845 — $ 187,845 — Consumer Discretionary 4,609,737 1,188,101 3,421,636 — Consumer Staples 2,174,135 1,067,095 1,107,040 — Energy 1,435,349 238,545 1,196,804 — Financials 6,023,052 2,189,522 3,833,530 — Health Care 2,250,529 412,965 1,837,564 — Industrials 2,672,112 253,517 2,418,595 — Information Technology 7,984,823 1,925,048 6,059,775 — Materials 2,232,607 581,958 1,650,649 — Telecommunication Services 696,312 — 696,312 — Utilities 625,970 308,237 317,733 — TOTAL COMMON STOCKS $ $ $ — SPECIAL PURPOSE VEHICLE Financials 49,217 — — 49,217 TOTAL INVESTMENTS IN SECURITIES $ - 37 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2015 $ 3,209,511 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 678,754 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 3,888,265 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 678,754 Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2015 $ 36,227,853 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,946,745 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 38,174,598 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 1,946,745 - 38 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2015 $ 2,715,111 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 375,228 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 3,090,339 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 375,228 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Common Stocks Opening balance at November 1, 2015 $ 1,520 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (362 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 1,158 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (362 ) - 39 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Preferred Stocks Opening balance at November 1, 2015 $ 42,434 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,103 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 32,331 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (10,103 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2015 $ 59,454 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 13,212 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 72,666 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 13,212 - 40 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2015 $ 892,192 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (131,983 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 760,209 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (131,983 ) Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ — - 41 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2015 $ 159,212 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 22,003 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 181,215 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 22,003 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2015 $ 43,241 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 5,976 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 49,217 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 5,976 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. - 42 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable July 31, 2016 Methodology Input Range Alger Spectra Fund Common Stocks $ 57.053 Income Discount Rate 40 % Approach Common Stocks 3,831,212 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 1,696,982 Income Discount Rate 40 % Approach Preferred Stocks 18,817,116 Discounted Cash Discount Rate 20.0-28.0% Flow Preferred Stocks 17,660,500 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Special Purpose Vehicle 2,715,111 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Green Fund Common Stocks $ 1,158 Income Discount Rate 40 % Approach Preferred Stocks $ 32,331 Income Discount Rate 40 % Approach Alger Dynamic Opportunities Fund Common Stocks $ 72,666 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Preferred Stocks 161,018 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 285,169 Liquidation Discount Rate 20-28 % Analysis Preferred Stocks 140,079 Discounted Cash Discount Rate 20.7 % Flow Weight 40 % Liquidation Estimated Recover NA Analysis Levels Weight 60 % Rights 0 Cost Approach Special Purpose Vehicle 181,215 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Emerging Markets Fund - 43 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Vehicle $ 49,217 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2016, such assets are categorized within the ASC 820 disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 34,301,944 $ — $ 34,301,944 — Alger Green Fund 2,160,551 — 2,160,551 — Alger Dynamic Opportunities Fund 1,358,261 — 1,358,261 — Alger Emerging Markets Fund 1,124,837 288,454 836,383 — Alger Mid Cap Focus Fund 736,208 — 736,208 — Total $ $ 288,454 $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options - 44 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. ASSET DERIVATIVES 2016 LIABILITY DERIVATIVES 2016 Alger Dynamic Opportunities Fund Derivatives not accounted Balance Sheet Balance Sheet for as hedging instruments Location Fair Value Location Fair Value Investments in - $ - Purchased Put Options Securities, at value $ 35,100 Total $ 35,100 - $- For the three months ended July 31, 2016, Alger Dynamic Opportunities Fund had option purchases of $122,741 and option sales of $45,916. The effect of derivative instruments on the accompanying Statement of Operations for the three months ended July 31, 2016, is as follows NET REALIZED LOSS ON INVESTMENTS AND OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (87,987 ) Total $ (87,987 ) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS, OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (43,514 ) Written Options — Total $ (43,514 ) NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2016. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Value at October 31, Shares at Dividend July 31, 2016 Security 2015 Additions Reductions July 31, 2016 Income Alger Spectra Fund Common Stocks Choicestream Inc.* 178,292 — — 178,292 — $ 57,053 - 45 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Choicestream, Inc. 5,303,067 — — 5,303,067 — $ 1,696,982 Class A & Class B* Prosetta Biosciences, 2,912,012 — — 2,912,012 — $ 13,162,294 Inc.* Alger Green Fund Common Stocks Choicestream Inc.* 3,619 — — 3,619 — $ 1,158 Preferred Stocks Choicestream, Inc. 101,034 — — 101,034 — $ 32,331 Class A & Class B* Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, 41,418 — — 41,418 — $ 187,209 Inc.* Tolero Pharmaceuticals, 106,120 — — 106,120 — $ 140,079 Inc.* * Non-income producing security. - 46 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 46 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 28, 2016 - 47 -
